— In an action to recover damages for malicious prosecution and abuse of process, the plaintiff appeals from (1) an order and judgment (one paper) of the Supreme Court, Westchester County (Jamieson, J.), entered September 19, 2003, which, inter alia, granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint and dismissed the complaint, and (2) an order of the same court entered February 6, 2004, which denied the plaintiff’s motion for leave to renew that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant Leslie B. Marón.
Ordered that the order and judgment and the order are affirmed, with one bill of costs.
*396The Supreme Court properly granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint on the ground that the defendants established that they were entitled to immunity from suit (see Haddock v City of New York, 75 NY2d 478 [1990]; Shapiro v Town of Clarkstown, 238 AD2d 498 [1997]; Rosen & Bardunias v County of Westchester, 158 AD2d 679 [1990]; Rottkamp v Young, 21 AD2d 373 [1964], affd 15 NY2d 831 [1965]; Stromberg v Town of Oyster Bay, 140 Misc 2d 295 [1988]; cf. Chetrick v Cohen, 305 AD2d 359 [2003]).
Moreover, the Supreme Court properly denied the plaintiffs motion for leave to renew since the newspaper article submitted by the plaintiff as new evidence was not admissible (see Young v Fleary, 226 AD2d 454 [1996]) and, in any event, was conclusory and irrelevant.
The plaintiffs remaining contentions either are without merit or academic. H. Miller, J.P., Cozier, S. Miller and Fisher, JJ., concur.